Citation Nr: 0423874	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-14 010	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
PTSD, service connection for fibromyalgia as secondary to 
PTSD, and service connection for a back disorder based on 
direct service connection.  The veteran perfected an appeal 
of that decision.

The veteran's appeal was previously before the Board in 
November 1997, at which time the Board remanded the appeal to 
the RO for additional development.  The RO completed the 
development to the extent possible, and returned the appeal 
to the Board.  In a July 1999 decision the Board granted 
service connection for PTSD, denied service connection for a 
back disorder based on direct service connection, and, due to 
the grant of service connection for PTSD, remanded to the RO 
the issue of entitlement to service connection for 
fibromyalgia as secondary to PTSD.

The RO implemented the Board's decision in an August 1999 
rating decision by assigning a 10 percent rating for PTSD.  
Subsequent to that decision, in February 2000 the veteran 
claimed entitlement to an increased rating for PTSD.  In a 
September 2000 rating decision the RO denied entitlement to a 
higher rating.  The veteran perfected an appeal of the 
September 2000 rating decision.  In conjunction with that 
appeal, in a January 2004 rating decision the RO increased 
the rating for PTSD from 10 to 70 percent, and awarded the 
veteran a total rating based on individual unemployability 
effective with the date of his claim in May 1993.  The 
veteran has stated, however, that he wishes to continue his 
appeal of the rating assigned for PTSD.

Although the Board denied entitlement to service connection 
for a back disorder based on direct incurrence in the July 
1999 rating decision, in statements submitted in August 2000 
and August 2001 the veteran indicated that he was seeking 
reopening of that claim with new and material evidence.  The 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for a back 
disorder has not yet been adjudicated by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The issue of entitlement to a disability rating in excess of 
70 percent for PTSD is addressed in the remand portion of 
this decision and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The preponderance of the probative evidence indicates 
that the veteran does not have fibromyalgia that is caused or 
aggravated by the service-connected PTSD.


CONCLUSION OF LAW

Fibromyalgia is not proximately due to or the result of, nor 
has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his May 1993 claim the veteran asserted that his back 
problems originated while he was in service.  He has not at 
any time claimed that his back problems were caused or 
aggravated by PTSD (he has asserted that the PTSD was caused 
by in-service back injuries).  As discussed more fully below, 
a January 1994 VA examination resulted in a diagnosis of 
fibromyalgia, secondary to PTSD.  Based on that finding, in 
the January 1994 rating decision here on appeal, the RO 
denied entitlement to service connection for fibromyalgia as 
secondary to PTSD.  The RO interpreted his appeal of the 
January 1994 decision as including the issue of entitlement 
to service connection for fibromyalgia as secondary to PTSD.

The arguments and evidence submitted by the veteran in 
conjunction with his ongoing appeal have pertained to a back 
disorder having been incurred in service.  In the July 1999 
decision, however, the Board denied entitlement to service 
connection for a back disorder based on direct incurrence, 
and that issue is no longer before the Board.  

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2003 by 
informing him of the provisions of the VCAA and the evidence 
required to substantiate a claim for service connection.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  As an alternative, 
he could obtain the evidence and submit it to the RO.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the February 2003 notice the RO 
provided to the veteran the criteria for establishing 
entitlement to service connection based on direct incurrence.  
The veteran has, however, also been provided with a copy of 
the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  In these documents the 
RO informed him of the criteria for establishing entitlement 
based on secondary service connection, as well as the reasons 
for the determinations made regarding his claim and the 
requirement to submit medical evidence that established 
entitlement to service connection.  In these documents the RO 
also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on his behalf, and any 
evidence he identified that the RO was unable to obtain.  The 
Board finds that in the February 2003 section 5103(a) notice 
and the adjudicative documents provided to the veteran in the 
processing of his appeal, the RO informed him of the evidence 
needed to establish entitlement to the benefit he claimed, 
the evidence he was responsible for submitting, and the 
evidence that VA would obtain in order to substantiate his 
claim.  Quartuccio, 16 Vet. App. at 183.

Although the February 2003 notice was sent following the 
January 1994 decision, the veteran has had more than a year 
following that notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
February 2003 notice the RO obtained additional evidence, and 
based on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in a January 2004 
supplemental statement of the case.  In re-adjudicating the 
claim for service connection the RO considered all the 
evidence of record and applied the same benefit-of-the doubt 
standard of proof that was applied in the January 1994 
decision.  In resolving his appeal the Board will also 
consider all the evidence now of record, and apply the same 
standard of proof.  The veteran presented evidence at a 
hearing before a Veterans' Law Judge in June 1997.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the January 1994 unfavorable 
decision, or by the failure of the RO to include the specific 
criteria for establishing secondary service connection in the 
February 2003 notice.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (prejudice is not shown if the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question being considered and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing); VAOPGCPREC 7-04.  The Board further finds that VA 
has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The RO also 
provided him VA medical examinations in January 1994, August 
1998, September 1999, and October 2003.  The RO also obtained 
a copy of his disability claims file from the Social Security 
Administration (SSA).  The veteran has presented multiple 
treatises, medical articles, and arguments in support of his 
claim.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).

Factual Background

Beginning in July 1993, the veteran has submitted numerous 
statements, including hearing testimony, in which he 
describes a number of events that occurred in service.  He 
also reported having experienced "muscle cramps" or 
"muscle spasms" in his back during and since service.  He 
has apparently researched medical treatises, some of which he 
submitted, and believes that his back problems are due to 
"fibromyalgia" or "stiff man syndrome," which were caused 
by injuries he incurred in service.  He has a documented 
history of chronic low back pain, however diagnosed, 
beginning in May 1993.  He also suffers from a chronic 
psychiatric impairment that has been variously diagnosed as 
an anxiety reaction, depression, PTSD, schizophrenia, a 
somatization disorder, a mixed personality disorder, a 
schizotypal personality disorder, an obsessive-compulsive 
personality disorder, and a schizoaffective disorder.

Regarding the objective findings of back pathology, his 
complaint of back pain in May 1993 was of unknown etiology.  
A VA neurological examination, including 
X-rays studies, in September 1993 revealed no abnormalities.  
He underwent a medical examination in September 1993 in 
conjunction with his claim for SSA disability benefits, 
during which the examiner found that there was no 
"anatomical correlant" to explain his back pain, although 
he could have arthritis.

In November 1993 he complained of pain in multiple joints, 
including the back.  Examination then revealed "questionable 
trigger points," with negative X-rays.  He was referred to 
the Rheumatology Clinic for evaluation with a diagnosis of 
"questionable fibromyalgia."  When he next went to the VA 
medical center (MC) in December 1993, he told the treating 
physician that he had fibromyalgia, and insisted on being 
given diagnostic tests to substantiate the diagnosis.  When 
hospitalized in December 1993 for a urinary tract infection 
he told his physician that his pain was due to fibromyalgia.  
Later in December 1993 he reported having been given the 
diagnosis of fibrodysplagia in 1969, and when seen in the 
Rheumatology Clinic the physician entered as assessment of 
fibromyalgia.  The physician did not, however, document any 
objective clinical or diagnostic findings to support that 
diagnosis.  

As previously stated, the RO provided the veteran a VA 
medical examination in January 1994, during which he told the 
examiner that the pain in his cervical, thoracic, and 
lumbosacral spine had been diagnosed as fibromyalgia.  He 
also reported that the fibromyalgia was caused by trauma that 
he experienced in service.  Examination revealed "multiple 
trigger points" throughout the spine.  The examiner 
referenced the diagnosis of fibromyalgia shown in the VA 
treatment records in December 1993.  He entered diagnoses of 
PTSD (although he was assessing the veteran's physical, not 
psychiatric, complaints) and fibromyalgia, secondary to PTSD.  
He did not provide any rationale for finding that the 
fibromyalgia was due to PTSD, nor had the veteran so claimed.  
The examiner also provided a diagnosis of degenerative disc 
disease of the lumbosacral spine.

In April 1994 the veteran complained to the chief of staff at 
the VAMC because his VA physician had determined that he did 
not have fibromyalgia.  The veteran stated that he knew that 
he had fibromyalgia because he had obtained a pamphlet from 
the National Arthritis Foundation that described 18 signs and 
symptoms of the disorder, and he insisted that he had all of 
those signs and symptoms.  His physician had, apparently, 
failed to believe all of his assertions, and denied that he 
had the disorder.  The veteran asked to be assigned to a 
physician who would accept the symptoms as he reported them.

Beginning in 1995, the veteran has asserted that, rather than 
fibromyalgia, his back problems were due to "stiff man 
syndrome."  He apparently located a medical treatise 
regarding that impairment and believed that his medical 
condition was compatible with that diagnosis.  He underwent 
electromyography (EMG) in November 1995 in order to determine 
the propriety of that diagnosis, but the EMG was normal.  He 
was evaluated by a neurologist in November 1995 based on his 
self-diagnosis, and the neurologist determined that his 
complaint of pain and muscle spasms in the back and neck was 
of undetermined etiology.

The veteran underwent an additional VA medical examination in 
August 1998, at which time he complained of chronic back 
muscle spasms.  Examination then revealed a muscle spasm in 
the lumbosacral area, without tenderness or any other 
abnormality.  A magnetic resonance image (MRI) revealed 
diffuse disc desiccation and facet hypertrophy throughout the 
lumbosacral spine, and grade I retrolisthesis at L4-L5 with 
pseudodisc herniation.  The examiner found that the veteran's 
back disability was not related to symptoms documented during 
service.  He did not provide an opinion regarding a 
relationship between the back symptoms and PTSD.

The RO provided the veteran a VA medical examination in 
September 1999 for the purpose of obtaining a medical opinion 
on whether he had fibromyalgia that was related to PTSD.  
During that examination the veteran "talked at length" 
regarding a number of abuses that he purportedly suffered in 
service, as well as multiple episodes of muscle spasms in his 
back.  He reported that during service he experienced a 
severe electrical shock, following which he slept for three 
days.  He attributed a deterioration in his intellectual 
abilities following service to this electrical shock.  He 
also reported having PTSD as a result of seeing a helicopter 
crash during an air-sea rescue attempt, which had a severe 
emotional effect on him after service.  He cried 
"uncontrollably" while describing this event.

He stated that his back problems began in boot camp, when he 
was assigned to the mess hall for seven days.  He stated that 
the steam pipes in the clean up area were broken, and he was 
forced to work in the very hot environment doing the work of 
ten men.  He complained to the officers about the detail, and 
on the last day he was taken to the master of arms and was 
raped with a greased night stick (like the Haitian in New 
York City).  He was also raped by the assistants who took him 
to the master of arms.  He stated that he was told he would 
be killed if he reported the incident to anyone.  He reported 
having a nervous breakdown in service due to this event.  He 
also stated that he had chronic back problems following boot 
camp, which required him to stop working in 1975.  He also 
reported that his back problems had been diagnosed as 
fibromyalgia.  

On examination the examiner found that the veteran exhibited 
a wide range of emotions.  Palpation of certain locations in 
the upper and lower back intermittently caused a jerking 
motion, but there was no evidence of muscle spasm in the 
back.  The examiner found that the veteran had a long-
standing back impairment, and that fibromyalgia was a 
reasonable diagnosis, but that his pain could also be due to 
degenerative arthritis.  He also found that "the [veteran's] 
significant chronic back impairment is definitely 
intermingled with [his] significant emotive dysfunction 
related to his abuse in the boot camp experience as well as 
his severe post-traumatic stress disorder."  

Following the August 1999 examination the veteran was 
referred for a neurological evaluation regarding his 
complaints resulting from the in-service electrical shock.  
He claimed to have back pain, memory problems, and narcolepsy 
as a result of the in-service electrical shock.  He described 
the event by stating that he had been in a coma for 75 hours 
and then "came back from the dead."  He stated that he fell 
asleep at 2:00 every afternoon; that he experienced a 
stabbing pain between his shoulder blades five to eight times 
an hour; that he had pain and "giving out" in both legs; 
that his hands became numb 40-50 times a day; and that he had 
constant pain in the back, hands, legs, arms, and shoulders.  
He also stated that his lungs "shut down" several times an 
hour due to the nerve damage from the electrocution, which 
caused him to gasp repeatedly.

On neurological examination he reported a loss of sensation 
that was not in any anatomic or physiologic pattern.  The 
neurological examination also revealed numerous other 
inconsistencies.  The neurologist found that the veteran was 
motivated by his desire for additional compensation benefits, 
and that he was probably malingering, which opinion was based 
on the inconsistent findings on examination.  He also found 
that the veteran had some "psychiatric issues," most likely 
a personality disorder.

When seen by the neurologist later in January 2000, the 
veteran reported having been unconscious for "72-1/2 hours" 
following the electrocution, and that the only treatment he 
was given was "APCs."  The neurologist noted that the 
veteran had researched the use of "APCs" and was aware of 
the fact that prolonged use could cause kidney damage, and 
the veteran also presented medical information on multiple 
sclerosis.  The veteran complained of numerous other problems 
which he attributed to his military service, including not 
being married due to a sexual assault that occurred in boot 
camp, etc.  On interviewing the veteran the neurologist 
described his case as follows: "[t]he impression is one of 
an overwhelming character-bending in his youth with many 
schizoid features.  Of interest is his report of severe back 
spasm when exposed to minor temperature changes.  I mentioned 
'stiff man syndrome' and he agreed that this might be the 
correct diagnosis."

In January 2000 the veteran continued to complain of muscle 
spasms in his back that were triggered by changes in 
temperature.  The treating physician then noted the 
possibility of "stiff person syndrome," but no diagnostic 
tests were conducted or ordered.

The veteran continued to complain of neck and back pain 
following a motor vehicle accident in September 2000, and 
another MRI was obtained in November 2000.  That testing 
revealed mild degenerative disc disease throughout the 
cervical and thoracic spine.

The VA treatment records disclose that in April 2001 the 
veteran told his treating physician that he had "stiff man 
syndrome."  He was then referred for a neurological 
evaluation, which was conducted in June 2001.  He then 
reported that the muscle spasms in his back were caused by an 
injury he incurred in service.  The neurologist referenced 
the MRI showing mild degenerative disc disease in the 
cervical and thoracic spine.  He conducted a neurological 
examination and determined that there was no evidence of 
stiff man syndrome.

In July 2002 the veteran asked the chief of the VA Neurology 
Service to review his MRIs due to his planned litigation 
involving the September 2000 motor vehicle accident.  The 
neurologist reviewed the MRIs of the cervical, thoracic, and 
lumbosacral spine and described the findings as arthritic 
lesions, with retrolisthesis at L4-L5.  The neurologist 
determined that the findings were relatively benign, and did 
not support the veteran's contention that the motor vehicle 
accident had aggravated his back disability.  The neurologist 
then entered an impression of cervical arthritis; lumbar 
retrolisthesis; pain-complaining behavior; and an obsessive-
compulsive personality.

The RO provided the veteran an additional VA examination in 
October 2003 in order to obtain an opinion on whether he had 
fibromyalgia that was etiologically related to the service-
connected PTSD.  The examiner reviewed the claims file, and 
summarized the lay and medical evidence in the file.  In 
terms of the diagnosis of fibromyalgia, the examiner found 
that the veteran had the following symptoms that were 
diagnostic of fibromyalgia: Raynaud's phenomenon, morning 
stiffness, fatigue, and sleep disturbance, which was more 
related to his pain.  He lacked the following symptoms: 
headache, swelling, irritable bowel, and bladder spasms.

On examination, the veteran had reproducible pain in some 
tender points, but not in others.  The examiner determined, 
based on the results of the examination, that the objective 
findings did not support a diagnosis of fibromyalgia.  The 
examiner also referenced a neurology report indicating that 
the veteran had stiff man syndrome, not fibromyalgia.  The 
examination resulted in a diagnosis of arthritis of the 
cervical, thoracic, and lumbosacral spine with disc 
degeneration, disc space narrowing, and nerve root compromise 
resulting in chronic pain syndrome.  The examiner also stated 
that because the veteran's symptoms did not meet the criteria 
for a diagnosis of fibromyalgia, "the question of whether 
the veteran's fibromyalgia is related or secondary to his 
service-connected PTSD must be answered in the negative."

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Documents in the claims file indicate that service connection 
has been granted for PTSD.  The veteran's claim is, 
therefore, supported by evidence of a service-connected 
disability.  For the reasons explained below, however, the 
Board finds that the preponderance of the probative evidence 
indicates that the veteran does not have fibromyalgia, and 
that his back complaints are not related to PTSD.

The evidence indicating that the veteran has fibromyalgia 
consists of the November and December 1993 VA treatment 
records reflecting a diagnosis of "fibromyalgia."  None of 
those records, however, document the specific criteria 
required for a diagnosis of fibromyalgia, or any clinical 
findings supporting that diagnosis.  Although the physician 
in November 1993 entered a diagnosis of "questionable 
fibromyalgia," and noted "questionable" tender points, he 
did not provide a confirmed diagnosis of that disorder or 
describe any other signs or symptoms diagnostic for that 
disorder.  The neurologist in December 1993 merely entered 
the diagnosis of "fibromyalgia" without any clinical 
findings.  The Board finds, therefore, that the November and 
December 1993 VA treatment records are of low probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his/her opinion effects the weight and credibility of the 
evidence).

The examiner in January 1994 provided a diagnosis of 
fibromyalgia, and his examination revealed multiple trigger 
points.  The examination in October 2003 also revealed 
multiple trigger points, but the physician determined that a 
clinical finding of some trigger points was not sufficient to 
support a diagnosis of fibromyalgia.  The fact that the 
examination in January 1994 revealed multiple trigger points 
is not, therefore, sufficient to establish a valid diagnosis 
of fibromyalgia.  The examiner did not describe any other 
clinical findings to support the diagnosis.  The examiner 
also relied on the diagnosis reflected in the VA treatment 
records, which the Board has found to be of low probative 
value.  For these reasons the Board finds that the opinion of 
the January 1994 examiner is also of low probative value.  
Hernandez-Toyens, 11 Vet. App. at 382; see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (an opinion that is based 
on an inaccurate factual premise has no probative value).

The examiner in September 1999 found that fibromyalgia was a 
reasonable diagnosis for the veteran's back complaints, but 
that his pain could also be due to degenerative arthritis.  
Although palpation of certain locations in the upper and 
lower back intermittently caused a jerking motion, the 
examiner did not describe the criteria for a diagnosis of 
fibromyalgia and the questionable diagnosis was not based on 
analysis of the clinical findings in terms of those criteria.  
Diagnostic testing did, however, clearly reveal evidence of 
degenerative arthritis throughout the spine.  Because the 
examiner did not provide a firm diagnosis of fibromyalgia 
based on analysis of any stated diagnostic criteria, and 
provided an alternative diagnosis that is supported by 
laboratory findings, the Board finds that the September 1999 
examination report is of low probative value in determining 
whether the veteran, in fact, has fibromyalgia.  See Struck 
v. Brown, 9 Vet. App. 145, 154-155 (1996) (the Board is 
entitled to weigh the credibility and probative value of the 
evidence, as long as there is a rationale basis for doing 
so).

The evidence indicating that the veteran has fibromyalgia 
includes the veteran's own assertions.  As a lay person the 
veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He 
is not, however, competent to provide evidence of a medical 
diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of whether his back 
complaints are due to fibromyalgia.

The evidence refuting a diagnosis of fibromyalgia consists of 
the medical evidence showing that the veteran's upper and 
lower back pain is due to degenerative arthritis.  In 
addition, the VA examiner in October 2003 described the 
findings required for a diagnosis of fibromyalgia, examined 
the veteran, and determined that the examination results did 
not support a diagnosis of fibromyalgia.  Because that 
opinion was based on review of the evidence of record, 
included a description of the criteria for a diagnosis of 
fibromyalgia, and was based on analysis of the clinical 
findings in light of the stated diagnostic criteria, the 
Board finds that it is highly probative.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.").  Because the 
evidence showing a diagnosis of fibromyalgia is of low 
probative value, and the evidence refuting the diagnosis is 
of high probative value, the Board finds that the 
preponderance of the probative evidence shows that the 
veteran does not have fibromyalgia.

Although the preponderance of the probative evidence shows 
that the veteran does not have fibromyalgia, the evidence 
clearly shows that he has degenerative arthritis in the 
cervical, thoracic, and lumbosacral spine.  If the veteran 
had claimed, or the evidence indicated, that the degenerative 
arthritis was caused by PTSD, the Board would consider the 
issue of his entitlement to service connection for the 
degenerative arthritis as secondary to PTSD.  See Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), citing 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
("Roberson requires . . . that the VA give a sympathetic 
reading to the veteran's filings by 'determin[ing] all 
potential claims raised by the evidence, applying all 
relevant laws and regulations.'").

The veteran has not, however, claimed that his back problems 
were caused by PTSD; he has repeatedly asserted that his back 
problems originated when he was in service.  In addition, the 
medical evidence does not indicate that the degenerative 
arthritis was caused or aggravated by PTSD.  Although the 
examiner in September 1999 found that "the [veteran's] 
significant chronic back impairment is definitely 
intermingled with [his] significant emotive dysfunction 
related to his abuse in the boot camp experience as well as 
his severe post-traumatic stress disorder," a finding that 
the disorders are "intermingled" does not entail that PTSD 
caused or aggravated the back disorder.  The fact that the 
back disorder and PTSD may have been caused by the same 
purported in-service trauma, to which the veteran has 
attributed all of the medical and psychiatric problems he has 
had since then, does not mean that one caused the other.  The 
Board finds, therefore, that the opinion given by the 
examiner in September 1999 is not probative of a nexus 
between the service-connected PTSD and degenerative 
arthritis.  The issue of entitlement to service connection 
for degenerative arthritis as secondary to PTSD has not, 
therefore, been reasonably raised.




ORDER

The claim of entitlement to service connection for 
fibromyalgia as secondary to PTSD is denied.


REMAND

As previously stated, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim for an 
increased rating for PTSD was filed after November 2000, the 
provisions of the VCAA are applicable to that claim.

In Quartuccio, 16 Vet. App. at 183, the Court emphasized that 
adequate notice requires a claimant to be informed of what he 
must show to prevail in a claim, what information and 
evidence he is responsible for providing, and what evidence 
VA will secure.  The RO has not provided any notice to the 
veteran informing him of the evidence required to 
substantiate his claim for a higher rating for PTSD, or the 
relative responsibilities of the veteran and VA in developing 
that evidence.  The Board finds, therefore, that remand of 
this issue is required.

Furthermore, the medical evidence shows that, in addition to 
PTSD, the veteran's psychiatric symptoms have been attributed 
to a severe personality disorder.  The VA psychiatric 
examiners in August 1998 and September 1999 determined that, 
although some of the veteran's symptoms met the criteria for 
a diagnosis of PTSD, the manifestations of PTSD were no more 
than mild.  The examiners found that the majority of the 
veteran's social and occupational impairment was due to a 
severe personality disorder.  Personality disorders are not 
diseases or injuries for which compensation benefits are 
payable.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. § 3.303(c) (2003).

The veteran has received psychiatric treatment from the VAMC 
since October 1999 with the diagnosis of PTSD.  He has not, 
however, undergone an objective evaluation by a psychiatrist 
since September 1999.  The Board finds, therefore, that a 
more recent examination is warranted.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since January 2004.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain any identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of evaluating the etiology and severity 
of his psychiatric symptomatology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including personality 
testing, that are deemed necessary for an 
accurate assessment.  

The examiner should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  The examiner 
should also provide a complete 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and occupational 
functioning, including a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  

The examiner should also provide an 
opinion on whether any limitations in 
social and occupational functioning are 
due to the service-connected PTSD, or to 
a nonservice-connected personality 
disorder, and quantify the extent of his 
disability that is attributed to the PTSD 
as opposed to the nonservice-connected 
disorder.  If it would aid the examiner 
in distinguishing the symptoms of the 
nonservice-connected disorder, he/she can 
provide a GAF score based on the PTSD 
symptomatology alone.  If the functional 
limitations imposed by the nonservice-
connected personality disorder cannot be 
distinguished, the examiner should so 
state.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 70 percent for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



